DocuSign Envelope ID: 54E1ACAD-D73C-4CA3-9750-4627E7FAD1AD




                Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
              1 MANNING LAW, APC
                20062 S.W. Birch St., Suite 200
              2 Newport Beach, CA 92660
                Office: (949) 200-8755
              3 Fax: (866) 843-8308
                DisabilityRights@manninglawoffice.com
              4
                Eve L. Hill (pro hac vice)
              5 Jessica P. Weber (pro hac vice)
                BROWN, GOLDSTEIN & LEVY, LLP
              6 120 East Baltimore Street, Suite 1700
                Baltimore, Maryland 21202
              7 Office: (410) 962-1030
                Facsimile: (410) 385-0869
              8 ehill@browngold.com
                jweber@browngold.com
              9
                Attorneys for Plaintiff
             10 Guillermo Robles
             11
             12
                                                UNITED STATES DISTRICT COURT
             13
                             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
             14
             15
                   GUILLERMO ROBLES,                             Case No. 2:16-cv-06599- JGB-E
             16
                                   Plaintiff,                    DECLARATION OF PLAINTIFF
             17
                           vs.                                   GUILLERMO ROBLES IN
             18                                                  SUPPORT OF OPPOSITION TO
                   DOMINO’S PIZZA LLC,                           MOTION FOR SUMMARY
             19
                                   Defendant.                    JUDGMENT
             20
             21                                                  HON. JESUS G. BERNAL
             22                                                  Date: October 26, 2020
             23                                                  Time: 9:00 a.m.
                                                                 Dept.: 1
             24
             25
             26
             27
                                                             1
             28
                                     DECLARATION OF GUILLERMO ROBLES IN
                            SUPPORT OF OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
DocuSign Envelope ID: 54E1ACAD-D73C-4CA3-9750-4627E7FAD1AD




               1
               2 I, Guillermo Robles, declare as follows:
               3           1.      I am over the age of eighteen years, and am the Plaintiff in this action. I
               4 have personal knowledge as to all matters set forth in this declaration, and could and
               5 would competently testify to them under oath if called as a witness.
               6           2.      On October 1, 2020, I visited the website dominos.com and tried to use
               7 several of the site’s features to customize and order a pizza, use a coupon, select a
               8 future date for my order, and complete a transaction. My visit to the website was
               9 captured on a video recording.
             10            3.      A true and correct copy of a video recording of my attempt to access
             11 the website dominos.com on October 1, 2020, is attached as Exhibit 1.
             12            I declare under penalty of perjury under the laws of the State of California
             13 and the laws of the United States of America, that the foregoing is true and correct,
             14 and that this Declaration was executed on October 5, 2020, at Los Angeles,
             15 California.
             16
             17                                              By:
             18                                                        GUILLERMO ROBLES

             19
             20
             21
             22
             23
             24
             25
             26
             27
                                                                   2
             28
                                     DECLARATION OF GUILLERMO ROBLES IN
                            SUPPORT OF OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
